Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 30, 2020

                                    No. 04-19-00575-CV

                  IN THE ESTATE OF CARLOS AGUILAR, Deceased,

                  From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2012-PB4-000048-L2
                        Honorable Victor Villarreal, Judge Presiding


                                       ORDER
        This court issued a show cause order instructing appellant to provide written proof of
payment to or payment arrangements with the court reporter responsible for preparing the
reporter’s record. Appellant timely responded with satisfactory proof of payment arrangements.
Accordingly, it is ORDERED that the reporter’s record is due to be filed in this court within
thirty (30) days from the date of this order.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court